DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guernsey (U.S. Patent No. 2,585,382 A; “Guernsey”) in view of Hwang (U.S. P.G. Publication No. 2006/0038333 A1; “Hwang”).

Guernsey discloses:
Regarding claim 1:
A viscous damper (depicted in FIG. 4) installed in front of a crankshaft (dampers at 12 and 14) of a vehicle (intended use; MPEP § 2111.02(II)), the viscous damper comprising: 
a housing (54; FIG. 4) including: a front surface (wall surface portion connected to the element 30 e.g. as seen in FIG 2) formed with a hub (at 18, 16; element 30 is integrally attached to hub portion 18 as seen in e.g. FIG. 2) configured to fasten the crankshaft at a center of the front surface (via bolted attachment between collar 16 and stamping 18, see col. 2, ll. 48-53; FIG. 1-3 reasonably depict the housing being attached to crankshaft 10 at a center thereof), 
a damper groove formed along a circumference of the hub arranged radially outside of the hub ((col. 4, ll. 25-30, “two annular chambers” the inner radial surface extending outside of and circumferentially along a portion of hub portion 18 as depicted in FIG. 4), and configured to form a space divided by a partition wall (56) into a front side space and a rear side space (rightward and leftward chambers that accommodate inertia rings 58, 60, respectively; col. 4, ll. “partition 56, which may be welded in place as shown, thereby providing two annular chambers instead of one”), 
a first inertia ring (60; FIG. 4) disposed in the rear side space of the damper groove and having a damping function together with a first viscous body (62) filled therein (damping function is described in col. 4, ll. 33-37, “The masses 58 and 60 respond differently to torsional vibration as a consequence of their difference in inertia, thereby broadening the range of effectiveness of the damper”); 
a second inertia ring (58; FIG. 4) disposed in the front side space of the damper groove and having a damping function together with a second viscous body (62) filled therein (damping function is described in col. 4, ll. 33-37, “The masses 58 and 60 respond differently to torsional vibration as a consequence of their difference in inertia, thereby broadening the range of effectiveness of the damper”); and 
a cover (right wall at 54 in FIG. 4) configured to close a front opening of the front space such that the cover and the damper groove enclose the first and second inertia rings (right wall at 54 covers what would otherwise be an opening to the inertia ring 58 and the front space i.e. front chamber in which it is disposed; FIG. 4 depicts the chambers being totally enclosed).
Guernsey does not expressly disclose a pulley extended rearward from a rear side of the damper groove.
Hwang teaches a pulley (at D; FIG. 1) extended rearward from a rear side of a damper groove (at B in FIG. 1; ¶ [0006], “damper pulley system with serpentine pulley with installation of high viscosity silicone fluid”) as a configuration that reduces weight compared to other known configurations (¶ [0005], “To reduce weight on rotating elements, the combination of damper and pulley have become popular in the industry recently”; ¶ [0006], “The entire weight of the fluid damper pulley is lesser than elastic rubber damper pulley which will benefit and increase engine horse power”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guernsey to include a pulley extended rearward from a rear side of the damper groove, as taught by Hwang, as it is a configuration that reduces weight compared to other known configurations.
Regarding claim 4, although Guernsey teaches that the first viscous body is a silicone material (col. 1, ll. 44-49) having a viscosity suitable for the temperature range of its operation (col. 3, ll. 23-27) and sufficient to dissipate the energy of vibration during said operation (col. 3, ll. 50-56), it does not expressly disclose that it has a low viscosity in a range of about 900,000 cSt (Centistokes) to 1.1 million cSt.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, Guernsey teaches the general condition that the silicone material have a particular viscosity that is suitable for the temperature range of its operation (col. 3, ll. 23-27, “This fluid should be such that its viscosity does not vary over the temperature range encountered in the operation of the device and for this purpose it has been found preferable to use a silicone composition”) and sufficient to dissipate the energy of vibration during said operation (col. 3, ll. 50-56).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide that the first viscous body has a low viscosity in a range of about 900,000 cSt (Centistokes) to 1.1 million cSt  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.  As such, the limitation does not amount to a patentable difference.
Regarding claim 7, although Guernsey teaches that the second viscous body is a silicone material (col. 1, ll. 44-49) having a viscosity suitable for the temperature range of its operation (col. 3, ll. 23-27) and sufficient to dissipate the energy of vibration during said operation (col. 3, ll. 50-56), it does not expressly disclose that it has a high viscosity in a range of about 200,000 cSt to 400,000 cSt.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, Guernsey teaches the general condition that the silicone material have a particular viscosity that is suitable for the temperature range of its operation (col. 3, ll. 23-27, “This fluid should be such that its viscosity does not vary over the temperature range encountered in the operation of the device and for this purpose it has been found preferable to use a silicone composition”) and sufficient to dissipate the energy of vibration during said operation (col. 3, ll. 50-56).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide that the second viscous body has a high viscosity in a range of about 200,000 cSt to 400,000 cSt since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.  As such, the limitation does not amount to a patentable difference.
Regarding claim 9, although Guernsey discloses that the first and second inertia rings have different sizes so as to broaden the range of effectiveness of the damper (col. 4, ll. 30-37), it does not expressly disclose that a thickness ratio of the first inertia ring to the second inertia ring is 1.2:1.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, Guernsey teaches the general condition the first and second inertia rings have different sizes so as to broaden the range of effectiveness of the damper (col. 4, ll. 30-37).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a thickness ratio of the first inertia ring to the second inertia ring is 1.2:1 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.  As such, the limitation does not amount to a patentable difference.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guernsey in view of Hwang, as applied to claim 1 above, and further in view of DE 202004021437 U1 (“DE ‘437”).
Regarding claim 2, Guernsey as modified above teaches the limitations of claim 1, supra, but Guernsey does not expressly disclose that the first inertia ring is made of cast iron material.
Hwang teaches an inertia ring being made of cast iron material (¶ [0007], “nodular iron inertia ring”; “nodular iron” is a type of cast iron) as a suitable material to absorb engine vibration (¶ [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guernsey such that the first inertia ring is made of cast iron metal, as taught by Hwang, as it is a suitable material to absorb engine vibration; and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, Guernsey does not expressly disclose that a position of the first inertial ring in the rear side space is fixed by a first bearing at a center of the rear side space, and the first bearing is arrange along an inner circumference of the rear side space.
DE ‘437 teaches that a position of a first inertial ring (4c) in a rear side space (spaced defined between walls 10 and 11b; FIG. 1) is fixed by a first bearing (15c) at a center of the rear side space (¶ [0027] recites that the masses are mounted within the space “about the axis of rotation” i.e. centered thereabout via a “plain bearing”); and the first bearing is arrange along an inner circumference of the rear side space (FIG. 1 depicts the bearing 15c as surrounding the hub 1 circumferentially and a radially inward position within the rear side space defined between walls 10 and 11b) for the purposes of axially supporting the inertia ring (¶ [0028]) to prevent wear and tear due to relative movement of and direct contact with the inertia rings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guernsey such that a position of the first inertial ring in the rear side space is fixed by a first bearing at a center of the rear side space, and the first bearing is arrange along an inner circumference of the rear side space, as taught by DE ‘437, for the purposes of axially supporting the inertia ring to prevent wear and tear due to relative movement of and direct contact with the inertia rings.
Regarding claim 5, Guernsey as modified above teaches the limitations of claim 1, supra, but Guernsey does not expressly disclose that the second inertia ring is made of cast iron material.
Hwang teaches an inertia ring being made of cast iron material (¶ [0007], “nodular iron inertia ring”; “nodular iron” is a type of cast iron) as a suitable material to absorb engine vibration (¶ [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guernsey such that the second inertia ring is made of cast iron metal, as taught by Hwang, as it is a suitable material to absorb engine vibration; and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 5, Guernsey does not expressly disclose that a position of the second inertial ring in the front side space is fixed by a second bearing at a center of the front side space, and the second bearing is arrange along an inner circumference of the front side space.
DE ‘437 teaches that a position of a second inertial ring (4a) in a front side space (spaced defined between walls 3 and 11a; FIG. 1) is fixed by a second bearing (15a) at a center of the rear side space (¶ [0027] recites that the masses are mounted within the space “about the axis of rotation” i.e. centered thereabout via a “plain bearing”); and the second bearing is arrange along an inner circumference of the front side space (FIG. 1 depicts the bearing 15a as surrounding the hub 1 circumferentially and a radially inward position within the rear side space defined between walls 3 and 11a) for the purposes of axially supporting the inertia ring (¶ [0028]) to prevent wear and tear due to relative movement of and direct contact with the inertia rings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guernsey such that a position of the second inertial ring in the front side space is fixed by a second bearing at a center of the front side space, and the second bearing is arrange along an inner circumference of the front side space, as taught by DE ‘437, for the purposes of axially supporting the inertia ring to prevent wear and tear due to relative movement of and direct contact with the inertia rings.
Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guernsey in view of Hwang, as applied to claim 1 above, and further in view of Williamson (U.S. Patent No. 3,234,817; “Williamson”).
Guernsey as  modified above teaches all the limitations of claim 1, supra, further including that the first and second viscous bodies are filled in a gap between the respective first and second inertial rings and the respective rear and front side spaces (FIG. 4 illustrates gaps between the inertia rings and the surrounding wall structure of the housing and partition, viscous fluid 62 is disposed in said gaps).  However, it does not expressly disclose that the gap to has a thickness in a range of about 0.45 mm to 0.55 mm or of about 0.65 mm to 0.75 mm.
Williamson teaches that a viscous body is filled in a gap having a thickness in a range of about 0.45 mm to 0.55 mm or of about 0.65 mm to 0.75 mm. (col. 2, ll. 22-26, “the clearance between the inertia weight and the housing is maintained at from .020 to .030 of an inch” which, converted to mm by multiplying by 25.4 mm/in, is a range of .508 mm to .762 mm; the lower half of this range e.g. 0.55-0.56 mm is within the claim range 0.45 and 0.55 mm and the upper half of this range i.e. 0.65-0.66 mm falls within the claim range 0.65 to 0.75 mm) for the purpose of providing a tuning action as well as increased tolerances to reduce the possibility of damage caused by small dents in the housing which may cause frictional engagement with the inertia mass that may lead to catastrophic failure (col. 2, ll. 30-44).
It would have  been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guernsey such that the gap has a thickness in a range of about 0.45 mm to 0.55 mm, as taught by Williamson, for the purpose of providing a tuning action as well as increased tolerances to reduce the possibility of damage caused by small dents in the housing which may cause frictional engagement with the inertia mass that may lead to catastrophic failure.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guernsey in view of Hwang, as applied to claim 1 above, and further in view of Harrington et al. (U.S. Patent No. 5,720,205 A; “Harrington”).
Regarding claim 8, Guernsey as modified above teaches all the limitations of claim 1, supra,  further including that the partition wall is mounted between the rear side space and the front side space by welding (FIG. 4 depicts the partition wall 56 as disposed axially between the two spaces/chambers; col. 4, ll. 25-30, “partition 56, which may be welded in place as shown, thereby providing tow annular chambers instead of one).  However, Guernsey does not expressly disclose that the wall is mounted by a force fitting.
Harrington teaches a wall (12) being mounted by a force fitting (col. 2, ll. 48-57, “press fit connection”) as a known suitable alternative to a welded connection (col. 2, ll. 48-57, “These components are preferably secured together using a high intensity perimeter weld, such as a high intensity laser welding procedure known in the art, but could also conceivably be attached to one another using an appropriate adhesive or mechanical fasteners, or possibly even a press fit connection”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guernsey such that the wall is mounted by a force fitting, as taught by Harrington, as it is a known suitable alternative to a welded connection.
Guernsey does not expressly disclose that the partition wall is arranged at a center (axial) position in a front and rear direction of the damper groove.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guernsey such that the partition wall being is arranged at a center (axial) position in a front and rear direction of the damper groove because it has been held that the mere rearrangement of parts was held to be an unpatentable/obvious modification if such a modification would not have modified the operation of the device or yielded unexpected results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  See MPEP § 2144.04.  Here, the instant disclosure does not disclose or suggest that the partition wall being arranged at a center (axial) position in a front and rear direction of the damper groove affects the operation of the device or would yield unpredictable results. Rather, the instant written description merely recites that “it may be installed through the interference fit method in the center portion on the basis of the front and rear depth of the damper groove 23” (emphasis) indicating that such a position is merely optional.  Because the centered arrangement of the partition wall would not modify the operation of the device or yield unexpected results, this limitation does not amount to patentable difference.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guernsey in view of Hwang, as applied to claim 1 above, and further in view of Hollweck (DE 102017004126 A1; “Hollweck”).
Regarding claim 10, Guernsey as modified above teaches all the limitations of claim 9, supra,  further including that the first viscous body is filled in the rear side space together (left chamber in FIG. 4) with the first inertial ring (FIG. 4 depicts the oil 62 and ring 60 in the same chamber) and the second viscous body is filled in the front side space together (right chamber in FIG. 4) with the second inertia ring (FIG. 4 depicts the oil 62 and ring 58 in the same chamber).  However, Guernsey does not expressly disclose that the first viscous body has a thinner thickness than a thickness of the second viscous body or that the second viscous body has a thicker thickness than the first viscous body.
Hollweck teaches a first viscous body (oil within chamber 14; pg. 3) having a thinner thickness than a thickness of a second viscous body (oil within chamber 12; pg. 2, “the first viscose liquid may have a different viscosity from the second viscose liquid. By choosing the viscose liquid, in particular by varying viscosity, an accurate and easy-to-use tuning of the damping effect of the torsional vibration can be made” thereby teaching that the first viscous body can either be thinner or thicker than the second depending on tuning requirements) or that the second viscous body has a thicker thickness than the first viscous body (pg. 2 supra) as a known technique to tune the damping effect of the damper (pg. 2, “By choosing the viscose liquid, in particular by varying viscosity, an accurate and easy-to-use tuning of the damping effect of the torsional vibration can be made” thereby teaching that the first viscous body can either be thinner or thicker than the second depending on tuning requirements”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guernsey such that the first viscous body has a thinner thickness than a thickness of the second viscous body or that the second viscous body has a thicker thickness than the first viscous body, as taught by Hollweck, as it is a known technique to tune the damping effect of the damper.
Guernsey as modified above does not expressly disclose that the viscous bodies function to damp at a high temperature in a range from about 120 ° C to 130 °C or a temperature in a range from about -30 ° C to -20 C.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977. Here, Guernsey teaches that the operating temperature of the engine dictates the requisite viscosity of the damping fluid (col. 3, ll. 23-27, “This fluid should be such that its viscosity does not vary over the temperature range encountered in the operation of the device and for this purpose it has been found preferable to use a silicone composition”) and so as to ensure sufficient dissipation of the vibration energy during said operation (col. 3, ll. 50-56).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide that the viscous bodies function to damp at a high temperature in a range from about 120 ° C to 130 °C or a temperature in a range from about  -30 ° C to -20 °C since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.  As such, the limitation does not amount to a patentable difference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656